                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     GREGG SANDRIDGE,                                   Case No.20-cv-08632-NC
                                                        Plaintiff,
                                   8
                                                                                            ORDER RE BANKRUPTCY STAY
                                                  v.
                                   9
                                                                                            Re: Dkt. No. 22
                                  10     YANNA TECHNOLOGIES, LLC, et al.,
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          It appearing from the Suggestion of Bankruptcy and Notice of Stay filed on May 6, 2021,

                                  14   that defendants Yaana Technologies and Rajesh Puri, have filed a petition in bankruptcy and that

                                  15   an automatic stay is in effect, and as there appears no further reason to maintain the file as an open

                                  16   one for statistical purposes and good cause appearing therefor,

                                  17          IT IS HEREBY ORDERED that the Clerk of the Court shall close this file for

                                  18   administrative purposes.

                                  19          IT IS FURTHER ORDERED that nothing contained herein shall be considered a

                                  20   dismissal or disposition of this action and should further proceedings become necessary or

                                  21   desirable, any party may initiate such proceedings in the same manner as if this order had not been

                                  22   entered.

                                  23          IT IS SO ORDERED.

                                  24   Dated: May 7, 2021

                                  25                                                    ______________________________________
                                                                                        NATHANAEL M. COUSINS
                                  26                                                    United States Magistrate Judge
                                  27

                                  28
